UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1931


In Re:   JULIAN E. ROCHESTER, a/k/a Julian Edward Rochester,

                Petitioner.




             On Petition for Writ of Mandamus.
 (2:97-cv-03924-HMH; 2:08-cv-03488-HMH-RSC; 2:98-cv-00146-
                WBT; 2:08-cv-03577-HMH-RSC)



                              No. 11-7088


JULIAN E. ROCHESTER,

                Plaintiff – Appellant,

           v.

PAPERMATE PAPER CORP; MARLBORO HOSPITAL; SCDC; ASBESTOS
SUPER   FUND;  GEORGIA-PACIFIC PAPER CORPORATION, a/k/a
Georgia-Pacific Paper Corp,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cv-01782-JMC)


Submitted:   February 29, 2012              Decided:   March 12, 2012
Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Petitioner/Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In   No.   11-1931,    frequent       litigant    Julian    Rochester

petitions for a writ of mandamus seeking to set aside two state

criminal   judgments.      In    No.     11-7088,      Rochester     appeals    the

district court’s order dismissing his 42 U.S.C. § 1983 (2006)

action.    For the reasons that follow, we dismiss both actions as

frivolous.

           Additionally,     Rochester          has    persisted      in     filing

frivolous appeals, motions, and petitions in this court.                         He

failed to respond to our order to show cause why he should not

be sanctioned for such abusive behavior.                 Accordingly, we now

impose sanctions on Rochester for this conduct.



                                         I

           In   his   mandamus    petition,      Rochester    seeks     an    order

setting aside two state criminal judgments on the ground that

the state court was without jurisdiction to enter the judgments.

Mandamus is a drastic remedy to be used only in extraordinary

situations.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                     The

party   seeking   mandamus      relief       carries   the   heavy    burden    of

showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable.     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

                                         3
35   (1980).      Federal    courts   have   no    general     power    to    compel

action by state officials.            Davis v. Lansing, 851 F.2d 72, 74

(2d Cir. 1988); Gurley v. Superior Court of Mecklenburg Cnty.,

411 F.2d 586, 587 (4th Cir. 1969).            Rochester has not made the

requisite showing.          Accordingly, we deny leave to proceed in

forma pauperis and dismiss his petition for a writ of mandamus

as frivolous.

             In No. 11-7088, Rochester appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 complaint.                      We have

reviewed the record and find no reversible error.                      We conclude

that   the     district   court   correctly       determined    that     Rochester

failed to state a claim with respect to any of the conditions of

confinement about which he complained.               See Farmer v. Brennan,

511 U.S. 825, 832 (1994).         We note that the corporate defendants

are not state actors amenable to suit under § 1983, see West v.

Atkins, 487 U.S. 42, 48 (1988), and that certain of Rochester’s

claims   are     barred   by   the    applicable     three-year        statute    of

limitations, see S.C. Code Ann. § 15-3-530(5); Wilson v. Garcia,

471 U.S. 261, 276 (1985).         Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal as frivolous.



                                       II

             Rochester has filed at least twenty-nine cases in this

court -- both original actions and appeals from district court

                                        4
orders -- and has been granted relief in none of them.                                 The

cases    typically      share       recurring       themes:      for    instance,      he

contends that he is on “kidnapped status;” he has been held

beyond his release date; and he is being “tortured” in a variety

of ways.      In In re Rochester, 292 F. App’x 226, 227 (2008), we

warned Rochester that, if he continued his practice of raising

repetitive claims, we would issue “an order to show cause why a

prefiling injunction should not be entered against him.”

              On     December       20,     2011,     we    deferred      action        on

Rochester’s        pending   motions       to    proceed   without     prepayment       of

fees    and   directed       him   to     show    cause    why   he    should    not   be

sanctioned for filing frivolous appeals, petitions, and motions

and why he should not be enjoined from filing further appeals,

petitions and motions in this court until such sanctions are

paid and a district court judge or this court finds that the

appeal, petition, or motion is not frivolous.                      See Fed. R. App.

P. 38 (permitting sanctions after notice and an opportunity to

respond).      Rochester did not respond to our order.

              In    light    of     Rochester’s      utter       disregard      for    the

limited resources of this court, we order him to pay sanctions

in the amount of $500, payable to the clerk of this court, as we

have done in similar cases.                See In re Vincent, 105 F.3d 943,

945 (4th Cir. 1997).              We also enjoin Rochester from filing any

civil appeal, petition, or motion in this court unless: (i) the

                                            5
sanctions are fully paid; and (ii) a district or circuit judge

has   certified   that   the   appeal,    petition,    or    motion   is   not

frivolous.     Any filing that does not meet these requirements

will not be placed on the court’s docket.



                                   III

            We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                    6